DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-5 and 15-17, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/28/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Mark Bilak (Reg. No 47,423) on 9/20/2021.

The application has been amended as follows:

Claim 1. (Currently Amended)  A semiconductor device, comprising:	a layer stack with a plurality of first semiconductor layers of a first doping type and a plurality of second semiconductor layers of a second doping type complementary to the first doping type;	a first semiconductor region of a first semiconductor device adjoining the plurality of first semiconductor layers;	at least one second semiconductor region of the first semiconductor device, wherein each of the at least one second semiconductor region adjoins at least one of the plurality of second semiconductor layers, and is spaced apart from the first semiconductor  region; 
a fourth semiconductor region of a doping type complementary to the doping type of the third semiconductor region, and extending from the first surface of the third semiconductor layer into the first region,
wherein the first semiconductor device is a transistor device and the at least one second semiconductor region is a gate region of the transistor device, or the first semiconductor device is a diode device and the at least one second semiconductor region forms an anode of the diode device,
wherein the third semiconductor layer has a first thickness in a vertical direction that is perpendicular to the first direction,
wherein the third semiconductor region has a second thickness and the fourth semiconductor region has a third thickness in the vertical direction,
wherein the second thickness and the third thickness each are less than the first thickness.

Claim 7. (Currently Amended)  The semiconductor device of claim 1, 


Claim 8 (Cancelled).


9.	(Currently Amended) The semiconductor device of claim [[8]] 1, wherein the fourth semiconductor region is spaced apart from the third semiconductor region in the first direction, and wherein a distance between the third semiconductor region and the fourth semiconductor region in the first direction is between 0% and 50% of a distance between the first semiconductor region and the at least one second semiconductor region in the first direction.

10.	(Currently Amended)  The semiconductor device of claim [[8]] 1, wherein a doping concentration of the third semiconductor region equals a doping concentration of the plurality of first semiconductor layers, and wherein a doping concentration of the fourth semiconductor region equals a doping concentration of the plurality of second semiconductor layers.

Claim 18 (Cancelled, as non-elected claims).


Allowable Subject Matter


Claims 1-7, 9-17 and 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “a fourth semiconductor region of a doping type complementary to the doping type of the third semiconductor region, and extending from the first surface of the third as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein each of the plurality of second semiconductor layers has a second thickness in the vertical direction, wherein the third semiconductor layer has a thickness in the vertical direction that is at least twice the sum of the first thickness and the second thickness, wherein the first semiconductor device is a transistor device and the at least one second semiconductor region is a gate region of the transistor device, or the first semiconductor device is a diode device and the at least one second semiconductor region forms an anode of the diode device.”, with combination of remaining features, as recited in claim 19.

LU (US 2015/0014742 A1) discloses p.sup.+ isolation layer 21 is formed by the thermal diffusion of impurities (for example, boron) from the one main surface of the n.sup.- semiconductor substrate. The p.sup.+ isolation layer 21 is provided so as to come into contact with a p-type collector region 10. The p.sup.+ isolation layer 21 (Fig [1], Para [0041]).

However, LU fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 19.

Claims 2-7, 9-17 and 20 are allowed as those inherit the allowable subject matter from clams 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898